08/03/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0392
                        DA 19-0392


STATE OF MONTANA,

      Plaintiff and Appellee,
v.

PHILLIP BRUINSMA,

      Defendant and Appellant.


                                     ORDER


      Upon reading and filing the Unopposed Motion for Leave to Withdraw as
Counsel by Attorney Penelope S. Strong, and good cause appearing, wherefore:

      IT IS HEREBY ORDERED that the Appellant in this matter shall file a
response to this motion within thirty (30) days of the date of this Order. The
response must be served upon all counsel of record, including the Attorney
General, the County Attorney, and the Appellate Defender’s Office.

      IT IS FURTHER ORDERED that the Clerk of this Court give notice of this
Order to all counsel of record and to the Appellant at his last known address.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August 3 2020